ITEMID: 001-100470
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF DAVLETKHANOV AND OTHER “CHERNOBYL PENSIONERS” CASES v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6;Violation of P1-1
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: 5. The applicants, whose names and years of birth are tabulated below, took part in the cleaning-up operation at the Chernobyl nuclear disaster site. They were subsequently registered disabled, becoming entitled to various social benefits.
6. On various dates the applicants successfully sued authorities for inflation adjustment of these benefits. The judgments became final.
7. On various dates the Presidiums of higher courts allowed the defendant authorities' applications for supervisory review (in the case of Spivak it was the applicant who initiated supervisory review of the judgment of 30 October 2003, asking reversal of its part unfavourable to him) and quashed the judgments, considering that the lower courts misapplied the material law (see details of the judgments in the table below).
8. The relevant domestic law governing the supervisory review procedure before 2003 is summed up in the Court's judgment in the case of Ryabykh v. Russia (no. 52854/99, §§ 31-42, ECHR 2003IX), from 2003 – in the Court's judgment in the case of Kot v. Russia (no. 20887/03, § 17, 18 January 2007).
VIOLATED_ARTICLES: 6
